Order issued October 20, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01434-CR
                                  No. 05-13-01435-CR
                       ________________________________________

                           CAL MAURICE BUTLER, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                       Before Justices O’Neill, Lang-Miers, and Brown

       Based on the Court’s opinion of this date, we GRANT the February 24, 2014 motion of

John Tatum for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove John Tatum as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Cal Maurice Butler, TDCJ

No. 1427407, Clements Unit, 9601 Spur 591, Amarillo, Texas, 79107-9606.



                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE